Warner, Chief Justice.
The plaintiff brought an action against the defendant on a promissory note for $228 00. The record does not show that the defendant filed any plea to the action, but on the trial the defendant offered evidence going to show that the note was given to the plaintiff in ignorance of his legal rights, and. that the same was without consideration. This evidence appears to have been introduced without objection. The jury found a verdict in favor of the plaintiff for three dollars only. A motion was made for a new trial by the plaintiff, on the ground that the verdict was contrary to the evidence and without evidence to support it, and contrary to the charge oí the court. The court sustained the motion, and granted a new trial whereupon the defendant excepted. It does not appear from the bill of exceptions as certified by the presiding judge, what the court did charge.the jury, and the defendant did not except to the charge of the court. Assuming-that the court charged the law correctly, in the absence of all knowledge as to what it did charge, and the court having granted a new trial on the ground that the verdict was contrary to its charge, we will not interfere with the discretion of the court in granting the new trial on the statement of facts as now presented in the record before us, but we express no opinion as to the merits of' the *334rights of the respective parties under the evidence offered at the trial.
Let the judgment of the court below be affirmed.